               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2019-10
                                 )
ROBERT DEFREITAS,                )
                                 )
               Defendant.        )
                                 )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Nathan Brooks, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Robert L. King
Law Offices of Robert King
St. Thomas, U.S.V.I.
     For Robert Defreitas.


                               ORDER

GÓMEZ, J.

      Before the Court is the application of Robert Defreitas

(“Defreitas”) to waive his speedy trial. For the reasons stated

herein, the time to try this case is extended up to and

including May 20, 2019.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest

of justice for several reasons. First, an extension is necessary
United States v. Defreitas
Criminal No. 2019-10
Order
Page 2

to allow Defreitas’s attorney to recuperate from surgery.

Second, Defreitas made his request with the advice and consent

of counsel. Third, without an extension, Defreitas would be

denied reasonable time necessary to prepare for trial.

      Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that "whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted."

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); see

also United States v. Dota, 33 F.3d 1179(9th Cir. 1994) ("An

ends of justice continuance may be justified on grounds that one

side needs more time to prepare for trial [even if the] case

[i]s not ‘complex.’"); United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) ("[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense."); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that     multiple count, multiple defendant "case was

complex and required additional time for adequate

preparation.").

      The premises considered; it is hereby
United States v. Defreitas
Criminal No. 2019-10
Order
Page 3

      ORDERED that the time beginning from the date of this order

granting an extension through May 20, 2019, shall be excluded in

computing the time within which the trial for Robert Defreitas

must be initiated pursuant to 18 U.S.C. § 3161.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
